Title: To Alexander Hamilton from James McHenry, 3 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War department August 3d. 1799.
          
          I enclose you a letter for Thomas Y. How informing him of his appointment as Second Lieutenant in the eleventh Regiment of Infantry—
          Herewith is transmitted a list of the Officers to complete the fifth regiment, and also the names of the Majors of the Sixth regiment—Information of their appointments have been sent to each of the Gentlemen—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          
            Major General A Hamilton
          
        